            Case 1:18-cv-10324-IT Document 28 Filed 03/25/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


MARTA ROMERO, FABIANA SANTOS,
GLADYS FUENTES, SANTIAGO CRUZ,
and MILAGRO ALVAREZ,
                                                                      C.A. No. 18-10324-IT
                                 Plaintiffs,

      v.

McCORMICK & SCHMICK
RESTAURANT CORP. d/b/a McCORMICK
& SCHMICK’S SEAFOOD RESTAURANT,

                                 Defendant.


                                           JOINT STATEMENT

        Defendant McCormick & Schmick Restaurant Corp. (“Defendant”)1 and Plaintiffs Marta

 Romero, Fabiana Santos, Gladys Fuentes, Santiago Cruz and Milagro Alvarez (“Plaintiffs”)

 (collectively the “Parties”) hereby submit the following Joint Statement. Pursuant to the Court’s

 Order (Doc. 26) the Status Conference in this matter is to be rescheduled for the week of April

 29, 2019. The Parties have conferred and respectfully request that the Status Conference be

 scheduled at a time convenient for the Court on May 1 or May 2, 2019.




 1
        Defendant notes that it does not operate under a formally registered d/b/a.
           Case 1:18-cv-10324-IT Document 28 Filed 03/25/19 Page 2 of 2



Respectfully Submitted,

 MARTA ROMERO, FABIANA                         MCCORMICK & SCHMICK
 SANTOS, GLADYS FUENTES,                       RESTAURANT CORP. D/B/A
 SANTIAGO CRUZ,                                MCCORMICK & SCHMICK’S SEAFOOD
 and MILAGRO ALVAREZ,                          RESTAURANT

 By their attorneys,                           By its attorneys,


 /s/ Sophia Hall___________________
 Stephen Churchill, BBO #564158                 /s/ Allison B. Cherundolo________
 Rachel Smit, BBO #688294                      Daniel S. Field (BBO #560096)
 FAIR WORK, P.C.                               Allison B. Cherundolo (BBO #681632)
 192 South Street, Suite 450                   MORGAN, BROWN & JOY, LLP
 Boston, MA 02111                              200 State Street, Floor 11
 (617) 607-3260                                Boston, MA 02109-2605
 steve@fairworklaw.com                         T: (617) 523-6666
 rachel@fairworklaw.com                        F: (617) 367-3125
                                               E: dfield@morganbrown.com
 Oren Sellstrom, BBO #569045                   E: acherundolo@morganbrown.com
 Sophia Hall, BBO #684541
 LAWYERS’ COMMITTEE FOR CIVIL
 RIGHTS AND ECONOMIC JUSTICE
 61 Batterymarch Street, 5th Floor
 Boston, MA 02110
 (617) 482-1145
 osellstrom@lawyerscom.org
 shall@lawyerscom.org              Dated: March 25, 2019




                                 CERTIFICATE OF SERVICE
       I, Allison B. Cherundolo, hereby certify that this document was filed through the ECF
system on this date, and that a true paper copy of this document will be sent to those indicated as
non-registered participants on the Notice of Electronic Filing by first class mail on the same date.


Dated: March 25, 2019                                /s/ Allison B. Cherundolo
                                                     Allison B. Cherundolo




                                                 2
